DETAILED ACTION
Claims 1-14, 16-17, and 20-22 (filed 11/30/2020) have been considered in this action.  Claims 1-2, 9, and 12 have been amended.  Claims 3-8, 10-11, 13-14, 16-17 and 20-21 are in the same format as previously presented.  Claims 22-23 are newly filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7 paragraph 3, filed 11/30/2020, with respect to rejection of claims 1-14, 16-17 and 20-21 under 35 U.S.C. 103 in regards to the disposal of the fan in the wall have been fully considered and are persuasive.  The rejection of claims 1-14, 16-17 and 20-21 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Malcolm MacDonald (Reg. No. 40,250) on 05/03/2021.

The application has been amended as follows: 
Replace Claim 1 with the following:

A method for air-conditioning a cold aisle that is at least partially delimited by rows of racks containing heat-generating devices, comprising:
arranging the cold aisle in a hot room having a floor, the hot room being separated from an adjacent room by a single boundary wall extending perpendicular to the floor, the single boundary wall delineating the hot room from the adjacent room;
arranging a heat exchanger in the single boundary wall, so that a region of the single boundary wall is a cooling wall;
disposing a fan in
conveying air through the opening and into the cold aisle using the fan;
wherein the opening is arranged on a longitudinal axis of the cold aisle;


Replace Claim 2 with the following:

The method of claim 1, comprising: 
arranging a plurality of openings in the single boundary wall; 
disposing a fan with in
and arranging a plurality of cold aisles in the hot room, such that each one of the plurality of cold aisles surrounds one of the plurality of openings.

Replace Claim 9 with the following:

An arrangement for air-conditioning a cold aisle delimited by rows of racks containing heat-generating devices, comprising:
a hot room having a floor, and being fluidically connected via a fan to an adjacent room that is separated from the hot room by a single boundary wall extending perpendicular to the floor, and delineating the hot room from an adjacent room,
wherein the fan is fluidically connected on an exhaust side of the fan to the cold aisle, and on an intake side of the fan to the hot room via a heat exchanger which forms a portion of the single boundary wall,
wherein the fan is disposed in
and 4wherein a region of one end of the cold aisle, or a connection to said cold aisle, is delimited by a portion of the single boundary wall within which the opening extends.


Replace Claim 12 with the following:
The arrangement according to claim 9, comprising a plurality of fans disposed in


Cancel Claim 22

Cancel Claim 23


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Based upon the prior art of record, no reference or obvious combination of references has been found to suggest the specific arrangement of commonly-used cooling components as outlined in their entirety by the independent claims of instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116